UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 27, 2016 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (Zip Code) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 14,297,803 shares of Common Stock as of March 31, 2016 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRANKLIN COVEY CO. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per-share amounts) February 27, August 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,534 and $1,333 Receivable from related party Inventories Income taxes receivable - Deferred income tax assets Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Long-term receivable from related party Other long-term assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of financing obligation $ $ Accounts payable Income taxes payable - Accrued liabilities Total current liabilities Line of credit - Financing obligation, less current portion Other liabilities Deferred income tax liabilities Total liabilities Shareholders’ equity: Common stock, $.05 par value; 40,000 shares authorized, 27,056 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock at cost, 12,828 shares and 10,909 shares ) ) Total shareholders’ equity $ $ See notes to condensed consolidated financial statements. 2 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED INCOME STATEMENTS AND STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per-share amounts) Quarter Ended Two Quarters Ended February 27, February 28, February 27, February 28, (unaudited) (unaudited) Net sales: Training and consulting services $ Products Leasing Cost of sales: Training and consulting services Products Leasing Gross profit Selling, general, and administrative Restructuring costs - - Depreciation Amortization Income (loss) from operations ) Interest income 83 Interest expense ) Discount on related party receivable - - - ) Income (loss) before income taxes ) Income tax benefit (provision) Net income (loss) $ ) $ $ $ Net income (loss) per share: Basic $ ) $ $ $ Diluted ) Weighted average number of common shares: Basic Diluted COMPREHENSIVE INCOME (LOSS) Net income (loss) $ ) $ $ $ Foreign currency translation adjustments, net of income tax benefit (provision) of ($120), $48, ($68), and $399 ) ) Comprehensive income (loss) $ ) $ $ $ See notes to condensed consolidated financial statements. 3 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Two Quarters Ended February 27, February 28, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Amortization of capitalized curriculum costs Deferred income taxes 60 Increase (reduction) to estimated earn out liability ) Changes in assets and liabilities: Decrease in accounts receivable, net Decrease (increase) in inventories ) Decrease in receivable from related party Decrease (increase) in prepaid expenses and other assets ) Decrease in accounts payable and accrued liabilities ) ) Decrease (increase) in income taxes payable/receivable ) Decrease in other long-term liabilities 51 96 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Curriculum development costs ) ) Payment of contingent business acquisition costs - ) Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line of credit borrowings - Payments on line of credit borrowings ) - Principal payments on financing obligation ) ) Purchases of common stock for treasury ) ) Proceeds from sales of common stock held in treasury Net cash used for financing activities ) ) Effect of foreign currency exchange rates on cash and cash equivalents 18 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest Non-cash investing and financing activities: Purchases of property and equipment financed by accounts payable $ $ See notes to condensed consolidated financial statements. 4 FRANKLIN COVEY CO. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION General Franklin Covey Co. (hereafter referred to as us, we, our, or the Company) is a global company focused on individual and organizational performance improvement.Our mission is to “enable greatness in people and organizations everywhere,” and our employees worldwide are organized to help individuals and organizations achieve sustained superior performance through changes in human behavior.Our expertise extends to seven crucial areas: Leadership, Execution, Productivity, Trust, Sales Performance, Customer Loyalty, and Educational Improvement.We believe that our clients are able to utilize our content to create cultures whose hallmarks are high-performing, collaborative individuals, led by effective, trust-building leaders who execute with excellence and deliver measurably improved results for all of their key stakeholders. In the training and consulting marketplace, we believe there are four important characteristics that distinguish us from our competitors. 1. World Class Content – Our content is principle centered and based on natural laws of human behavior and effectiveness.Our content is designed to build new skillsets, establish new mindsets, and provide enabling toolsets. 2. Breadth and Scalability of Delivery Options – We have a wide range of content delivery options, including: on-site training, training led through certified facilitators, on-line learning, blended learning, intellectual property licenses, and organization-wide transformational processes, including consulting and coaching. 3. Global Capability – We operate three regional sales offices and a government services office in the United States; wholly-owned subsidiaries in Australia, Japan, and the United Kingdom; and contract with licensee partners who deliver our curriculum and provide services in over 150 other countries and territories around the world. 4. Transformational Impact and Reach – We are committed to, and measure ourselves by, our clients’ achievement of transformational results. We have some of the best-known offerings in the training industry, including a suite of individual-effectiveness and leadership-development training content based on the best-selling books, The 7 Habits of Highly Effective People, The Speed of Trust, and The 4 Disciplines of Execution, and proprietary content in the areas of Execution, Sales Performance, Productivity, Customer Loyalty, and Educational Improvement.Our offerings are described in further detail at www.franklincovey.com. The accompanying unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position and results of operations of the Company as of the dates and for the periods indicated.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of 5 America have been condensed or omitted pursuant to Securities and Exchange Commission (SEC) rules and regulations.The information included in this quarterly report on Form 10-Q should be read in conjunction with the consolidated financial statements and related notes included in our annual report on Form 10-K for the fiscal year ended August 31, 2015. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. The Company utilizes a modified 52/53-week fiscal year that ends on August 31 of each year.Corresponding quarterly periods generally consist of 13-week periods that end on November 28, 2015, February 27, 2016, and May 28, 2016 during fiscal 2016.Under the modified 52/53-week fiscal year, the two quarters ended February 27, 2016 had one less business day than the two quarters ended February 28, 2015.Unless otherwise noted, references to fiscal years apply to the 12 months ended on August 31 of the specified year. The results of operations for the quarter and two quarters ended February 27, 2016 are not necessarily indicative of results expected for the entire fiscal year ending August 31, 2016, or for any future periods. Fair Value of Financial Instruments At February 27, 2016, the carrying value of our financial instruments approximated their fair values.The fair value of the contingent earn out payment liability from the acquisition of Ninety-Five 5, LLC (NinetyFive 5) in a prior period is considered a “level 3” measurement because we estimate projected earnings during the earn out period utilizing various potential pay-out scenarios.There have been no significant changes in our valuation process as disclosed at August 31, 2015.Due to significant improvement in Sales Performance practice revenues during the quarter ended February 27, 2016, the probability of a second contingent earn out payment increased substantially and valuation model assumptions were adjusted for the improved results.Accordingly, the fair value of this liability increased $1.2 million to $3.9 million, which is recorded as a component of other long-term liabilities on our consolidated balance sheets.Adjustments to the fair value of the contingent earn out liability are included in selling, general, and administrative expense in the accompanying condensed consolidated income statements. Accounting Pronouncements Issued Not Yet Adopted On May 28, 2014 the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-09, Revenue from Contracts with Customers.This new standard was issued in conjunction with the International Accounting Standards Board (IASB) and is designed to create a single, principles-based process by which all businesses calculate revenue.The new standard replaces numerous individual, industry-specific revenue rules found in U.S. generally accepted accounting principles and is required to be adopted in fiscal years beginning after December 15, 2017 and for interim periods therein.The new standard may be applied using the “full retrospective” or “modified retrospective” approach.As of February 27, 2016, we have not yet determined the method of adoption nor the impact that ASU No. 2014-09 will have on our reported revenue or results of operations. On February 25, 2016 the FASB issued ASU No. 2016-02, Leases.The new lease accounting standard is the result of a collaborative effort with the IASB (similar to the new revenue standard described above), although some differences remain between the two standards.This new standard will affect all entities that lease assets and will require lessees to recognize a lease liability and a 6 right-of-use asset for all leases (except for short-term leases that have a duration of less than one year) as of the date on which the lessor makes the underlying asset available to the lessee.For lessors, accounting for leases is substantially the same as in prior periods.For public companies, the new lease standard is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years.Early adoption is permitted for all entities.For leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements, lessees and lessors must apply a modified retrospective transition approach.While we expect the adoption of this new standard will increase reported assets and liabilities, as of February 27, 2016, we have not yet determined the full impact that the adoption of ASU 2016-02 will have on our financial statements. NOTE 2 – INVENTORIES Inventories are stated at the lower of cost or market, cost being determined using the first-in, first-out method, and were comprised of the following (in thousands): February 27, August 31, Finished goods $ $ Raw materials 22 35 $ $ NOTE 3 – TENDER OFFER On December 8, 2015 we announced that our Board of Directors approved a modified Dutch auction tender offer for up to $35.0 million in value of shares of our common stock at a price within (and including) the range of $15.50 to $17.75 per share.The tender offer commenced on December 14, 2015, and expired at 11:59 p.m. Eastern time, on January 12, 2016.The tender offer was fully subscribed and we acquired 1,971,832 shares of our common stock at $17.75 per share.Including fees to complete the tender offer, the total cost of the tendered shares was $35.3 million, which was financed by existing cash and proceeds from our revolving line of credit facility.For further information regarding the terms and conditions of the recently completed tender offer, please refer to information in the Tender Offer Statement on Schedule TO filed with Securities and Exchange Commission on December 14, 2015 and subsequent amendments thereto. NOTE 4 – SHARE-BASED COMPENSATION The cost of our share-based compensation plans is included in selling, general, and administrative expenses in the accompanying condensed consolidated income statements.The total cost of our share-based compensation plans was as follows for the periods presented (in thousands): Quarter Ended Two Quarters Ended February 27, February 28, February 27, February 28, Performance awards $ Unvested share awards Employee stock purchase plan 32 32 58 60 $ 7 During the quarter and two quarters ended February 27, 2016, we issued approximately 36,000 shares and 55,000 shares, respectively, of our common stock to employees and non-employee members of the Board of Directors for various share-based compensation awards.The following is a description of the developments in our share-based compensation plans during the quarter and two quarters ended February 27, 2016. Performance Awards On November 12, 2015, the Organization and Compensation Committee of the Board of Directors granted new performance-based equity awards for our executive officers and members of senior management.A total of 231,276 shares may be awarded to the participants based on six individual vesting conditions that are divided into two performance measures, trailing four-quarter adjusted earnings before interest, taxes, depreciation, and amortization (Adjusted EBITDA) and increased sales of Organizational Development Suite (OD Suite) offerings as shown below.The OD Suite is defined as Leadership, Productivity, and Trust practice sales. Adjusted EBITDA OD Suite Sales Award Award Goal Number of Tranche Goal Number of Tranche (thousands) Shares Status (thousands) Shares Status $ not vested $ not vested $ not vested $ not vested $ not vested $ not vested These performance awards have a maximum life of six years and compensation expense is recognized as we determine it is probable that the shares will vest.Adjustments to compensation expense to reflect the timing of and the number of shares expected to be awarded will be made on a cumulative basis at the date of the adjustment. Compensation expense recognized during the quarter and two quarters ended February 27, 2016 for performance awards includes expense related to awards granted in previous periods for which the performance targets are probable of being achieved. Unvested Share Awards Our annual unvested share awards granted to non-employee members of the Board of Directors is administered under the terms of the 2015 Omnibus Incentive Plan, and is designed to provide our non-employee directors, who are not eligible to participate in our employee stock purchase plan, an opportunity to obtain an interest in the Company through the acquisition of shares of our common stock.The annual unvested award is granted in January (following the annual shareholders’ meeting) of each year.For the fiscal 2016 award, each eligible director received a whole-share grant equal to $75,000 with a one-year vesting period.Our unvested share activity during the two quarters ended February 27, 2016 consisted of the following: 8 Weighted-Average Grant Date Number of Fair Value Shares Per Share Unvested stock awards at August 31, 2015 $ Granted Forfeited - - Vested ) Unvested stock awards at February 27, 2016 $ At February 27, 2016 there was approximately $0.4 million of unrecognized compensation expense associated with the fiscal 2016 Board of Director unvested share award. Employee Stock Purchase Plan We have an employee stock purchase plan (ESPP) that offers qualified employees the opportunity to purchase shares of our common stock at a price equal to 85 percent of the average fair market value of our common stock on the last trading day of the calendar month in each fiscal quarter.During the quarter and two quarters ended February 27, 2016, we issued 11,266 shares and 22,291 shares of our common stock to participants in the ESPP. NOTE 5 – RESTRUCTURING COSTS During the quarter ended February 27, 2016 werestructured the operations of our Australian direct office.The restructuring is designed to reduce ongoing operating costs by closing the sales offices in Brisbane, Sydney, and Melbourne, and by reducing headcount for administrative and certain sales support functions.Our remaining sales and support personnel in Australia will work from home offices, similar to many of our sales personnel located in the U.S. and Canada.The $0.4 million charge recorded during the quarter ended February 27, 2016 was primarily for office closure costs, including remaining lease expense on the offices that were closed, and for employee severance costs.The severance costs included the restructuring charge totaled less than $40,000.Remaining accrued restructuring costs totaled $0.3 million at February 27, 2016 and were included as a component of accrued liabilities in our condensed consolidated balance sheet. 9 NOTE 6 – EARNINGS PER SHARE The following is a reconciliation from basic earnings per share (EPS) to diluted EPS (in thousands, except per-share amounts). Quarter Ended Two Quarters Ended February 27, February 28, February 27, February 28, Numerator for basic and diluted earnings per share: Net income (loss) $ ) $ $ $ Denominator for basic and diluted earnings per share: Basic weighted average shares outstanding Effect of dilutive securities: Stock options and other share-based awards - Diluted weighted average shares outstanding EPS Calculations: Net income (loss) per share: Basic $ ) $ $ $ Diluted ) Other securities, including performance share-based compensation instruments, may have a dilutive effect upon our EPS calculation in future periods if our financial results reach specified targets. NOTE 7 – SEGMENT INFORMATION Our sales are primarily comprised of training and consulting sales and related products.Effective September 1, 2015, we reorganized our internal reporting structure to include four new divisions and a corporate services group in order to facilitate future growth opportunities.A brief description of these new operating divisions is as follows: · Direct Offices – This division includes our geographic sales offices that serve the United States and Canada; our international sales offices located in Japan, the United Kingdom, and Australia; and our public program operations. · Strategic Markets – This division includes our government services office, Sales Performance practice, Customer Loyalty practice, and a new “Global 50” group, which is specifically focused on sales to large, multi-national organizations. · Education Practice – This division includes our domestic and international Education practice operations, which are focused on sales to educational institutions. · International Licensees – This division is primarily comprised of our international licensees’ royalty revenues. 10 · Corporate and Other – Our corporate and other information includes leasing income, shipping and handling revenues, book and audio sales, and certain corporate operating expenses. The Company’s chief operating decision maker continues to be the Chief Executive Officer (CEO), and the primary measurement tool used in business unit performance analysis is Adjusted EBITDA, which may not be calculated as similarly titled amounts calculated by other companies.For enterprise reporting purposes, our consolidated Adjusted EBITDA can be calculated as our income or loss from operations excluding share-based compensation, depreciation expense, amortization expense, and certain other charges such as adjustments for changes in the fair value of contingent earn out liabilities from previous business acquisitions.Assets are not allocated to the divisions for analysis purposes. The enterprise information presented below for the quarter and two quarters ended February 28, 2015 has been revised to be comparable with the new divisional structure described above.We account for our enterprise information on the same basis as the accompanying condensed consolidated financial statements. ENTERPRISE INFORMATION (in thousands) Sales to Quarter Ended External Adjusted February 27, 2016 Customers Gross Profit EBITDA Depreciation Amortization Direct offices $ $ $ $
